The Honourable Ken Krawetz Deputy Premier Minister of Finance SASKATCHEWAN PROVINCIAL BUDGET 11-12 THE SASKATCHEWAN ADVANTAGE MID-YEAR REPORT Mid-Year Report Government of Saskatchewan November 28, 2011 TABLE OF CONTENTS MID-YEAR REPORT Introduction 1 Economic Update 3 Financial Overview 10 Borrowing and Debt 16 GENERAL REVENUE FUND (GRF) FINANCIAL TABLES GRF – Statement of Revenue 20 GRF – Statement of Expense 21 GRF – Statement of Debt 22 SUMMARY FINANCIAL STATEMENT INFORMATION Summary Financial Statement Update 23 SUMMARY FINANCIAL STATEMENT TABLES Summary Statement of Surplus 26 Summary Statement of Debt 28 Mid-YearReport 2011-12| Budget Update The Honourable Ken Krawetz Deputy Premier Minister of Finance SASKATCHEWAN PROVINCIAL BUDGET 11-12 MID-YEAR REPORT MID-YEAR REPORT Introduction The government remains on track to balance the provincial budget despite increased flooding expense and an uncertain global economy. While Saskatchewan is not immune to global economic uncertainty, the province thus far appears to be weathering the storm better than most jurisdictions. So far this year, the province’s economy remains strong.Many economic indicators are up substantially from last year.Saskatchewan continues to lead the nation in terms of growth in retail sales, wholesale trade, value of building permits and the number of housing starts. Saskatchewan real GDP growth is now expected to be 3.1 per cent in 2011 and 2.7 per cent in 2012.While this is somewhat below the average of private sector forecasts, November releases (through November 23) are all at either 3.0 per cent or 3.1 per cent for 2011. For 2012, the private sector continues to project Saskatchewan’s economy to lead the nation. Saskatchewan nominal GDP growth is now forecast to be 11.2 per cent in 2011 and 7.6 per cent in 2012.This increase from the budget forecast reflects higher oil, potash and grain prices. Through mid-year, General Revenue Fund (GRF) expense is projected to be up $246.8 million from budget – an increase of 2.3 per cent. This includes in excess of $240 million in direct expense related to flooding and about $95 million in additional funding for Education, partially offset by savings in AgriStability, Social Services, Municipal Affairs and Debt Servicing. Strong economic performance continues to support the province’s revenue base. Through mid-year, GRF revenue is up $156.8 million from budget – an increase of 1.5 per cent. Taxation revenue is projected to be down $79.7 million from budget, primarily due to lower-than-expected corporate income tax assessments for the 2010 taxation year largely attributable to the resource sector. Non-renewable resource revenue is projected to be up $46.6 million from budget.A $151.4 million decrease in Crown land sales revenue is more than offset by an increase in potash revenue.Oil revenue is projected to be down $26.5 Mid-YearReport 2011-12| Budget Update 1 million from budget – down $5.3 million from First Quarter – primarily as a result of wet spring and summer conditions reducing production.Higher average oil prices since budget have largely been offset by a higher exchange rate. Federal transfers are projected to be up $105.6 million from budget, largely reflecting federal contributions to provincial flood-related spending. Global instability and flooding aside, the province remains on-track to deliver a pre-transfer surplus in 2011-12. Government debt reduction will proceed as budgeted.A $325.0 million reduction in government general public debt, funded with a transfer from the Growth and Financial Security Fund (GFSF). The GFSF balance will remain at about $700 million to help address future uncertainty. A deficit is projected on a summary basis, largely reflecting the effects of the combination of flooding and other weather-related perils and investment losses and reduced expectations of future market performance by the not-for-profit insurance organizations (the Saskatchewan Auto Fund, the Saskatchewan Crop Insurance Corporation and the Workers’ Compensation Board) in unstable financial markets. Other Canadian jurisdictions are signaling the need for restraint, both this year and over the near term.The recent federal fiscal update shows a significant decline in federal revenue, beginning in 2011-12 and escalating in 2012-13. This underscores a need for all jurisdictions to proceed cautiously in the face of continuing global instability—the need to continue to be prudent fiscal managers. While Saskatchewan cannot isolate itself from the global economy, the province continues to have one of the strongest provincial economies in one of the strongest nations and remains on-track, both in terms of economic and fiscal performance in 2011-12. 2 Mid-YearReport 2011-12| Budget Update Economic Update INTRODUCTION Like all forecasts, the 2011-12 Budget forecast was based on a set of assumptions, including the production and sales of various commodities, commodity prices, Canadian and U.S. economic growth and the value of the Canadian dollar.All of these assumptions have been updated and incorporated into the latest forecast. Uncertainties surrounding the European debt crisis and its potential effect on the global economy remain a serious concern.This, combined with heightened worries over a weak U.S. economy, present a risk to the current Saskatchewan economic outlook. So far this year, however, the province’s economy remains strong as most economic indicators are up substantially from last year. Although the crop became a concern again due to excess moisture, wet conditions in 2011 were more localized than the widespread flooding problem in 2010.While the crop was smaller than what had been assumed in the 2011-12 Budget, crop production this year was still roughly 8.4 per cent higher than in 2010, and the quality was generally good to excellent. Saskatchewan real GDP is now expected to increase by 3.1 per cent this year.Nominal GDP is anticipated to grow by 11.2 per cent. GLOBAL GROWTH PROSPECTS The outlook for the global economy has weakened since March 2011 when the 2011-12 Budget was presented.Economic growth projections for 2011 and 2012 for many countries around the world have been downgraded due to problems in Europe and the U.S., the two pillars of the global economy. The eurozone is still expected to expand at an annual rate of 1.6 per cent in 2011 and 1.0 per cent next year, but the region is in danger of slipping into recession over the next few quarters depending on developments in the most financially troubled European countries. U.S. third quarter growth was stronger than expected, at 2.0 per cent, providing some relief after the rather disappointing results in the first half.However, U.S. growth is projected at only 1.5 per cent for all of 2011 and 2.5 per cent for 2012 because of fiscal constraints. Mid-YearReport 2011-12| Budget Update 3 CANADIAN GROWTH ASSUMPTIONS Actual 2011-12 Budget 2011-12 Mid-Year Real GDP Growth (%) Following sluggish growth prospects for Europe and the U.S., Canadian growth projections have also been slashed to 2.1 per cent for 2011 and 2.4 per cent for 2012. Weakness in Europe, the U.S., Japan and other advanced economies is expected to be counterbalanced by comparatively stronger growth in Asian and Latin American countries that are important for potash, grains, oilseeds and other commodities exported by Saskatchewan. · China’s growth is projected to be 9.1 per cent in 2011 and 8.6 per cent in 2012. · India’s economy is similarly expected to expand by a healthy 7.9 per cent this year and 8.0 per cent in 2012. · South Korea is expected to post fairly healthy growth of 3.9 per cent in 2011 and 4.2 per cent in 2012. · Mexico is expected to grow by 4.0 per cent in 2011 and 3.8 per cent in 2012. · Brazil is anticipated to expand by 4.0 per cent in 2011 and 4.1 per cent in 2012. INTEREST RATES U.S. and Canadian interest rates are not expected to change in the remainder of 2011 and through much of 2012. · The U.S. Federal Reserve, in fact, has made a firm commitment to keep the federal funds rate near zero through to mid-2013. · The Bank of Canada, meanwhile, has held the overnight rate at 1.0 per cent since October 2010 and is not expected to increase it through most of 2012. CANADIAN INTEREST RATE ASSUMPTIONS Actual 2011-12 Budget 2011-12 Mid-Year Short-term Interest Rate (%) Long-term Interest Rate (%)* * 10-year Government of Canada Bond 4 Mid-YearReport 2011-12| Budget Update CANADIAN DOLLAR The Canadian dollar is supported by better underlying fundamentals than the U.S. dollar.These fundamentals continue to point to Canadian dollar strength and U.S. dollar weakness.However, external risks such as a deterioration of the situation in Europe, recurring spikes in risk aversion and the safe haven bid could drive the value of the Canadian dollar lower and that of the U.S. dollar higher. The value of the Canadian dollar averaged 101.9 US cents in the first ten months of 2011.Given the volatility and uncertainty surrounding current forecasts for the value of the Canadian dollar, this forecast cautiously assumes that the Canadian dollar will be, on average, at par with the US dollar through most of 2012 and 2013. CANADIAN DOLLAR ASSUMPTIONS Actual 2011-12 Budget 2011-12 Mid-Year Canadian Dollar (US cents) SASKATCHEWAN ECONOMIC FORECAST In real terms, GDP this year is forecast to grow by 3.1 per cent.Our previous forecast was 4.2 per cent. This downward revision is due in part to changes to 2010 figures.In the 2011-12 Budget, real GDP growth in 2010 was projected to be just 1.7 per cent due to the setback in agriculture.Since March, however, revisions to the 2010 crop estimates were made and the new final crop total turned out to be much higher than the 20.8 million tonne figure assumed in the 2011-12 Budget. Crop production in 2010 was actually 22.6 million tonnes.This upward revision to the 2010 crop number caused an upward revision to the overall real GDP growth figure for 2010. Mid-YearReport 2011-12| Budget Update 5 Based on Statistics Canada’s most recent estimates of GDP at market prices, Saskatchewan real GDP growth last year was 4.0 per cent. The upward revision to the 2010 real GDP total would, in the absence of other changes, result in slower growth in 2011. While the current 2011 real GDP growth forecast is slightly lower than what it was in the 2011-12 Budget, the level of real GDP in 2011 is still expected to be larger. Growth in consumer spending and still strong business investments, particularly oil investments and investments related to the expansion of the province’s potash industry, have helped to support real GDP in 2011. In nominal terms, Saskatchewan GDP is forecast to increase by 11.2 per cent in 2011.Despite a lower real GDP growth forecast, the current nominal GDP growth forecast for this year is slightly higher.This is due to the fact certain price assumptions for 2011 are higher now than they were earlier this year. The price of potash, for example, is now expected to average US$421.75 per KCl tonne in 2011 whereas in the 2011-12 Budget it was assumed to average US$390.76 per KCl tonne.This current price assumption is roughly 29.1 per cent higher than the average price last year. AT A GLANCE (Per cent Change Unless Otherwise Noted) 2011-12 Budget Actual 2011-12 Mid-Year Real GDP Nominal GDP CPI Employment growth (000s) Unemployment rate (%) Retail Sales 6 Mid-YearReport 2011-12| Budget Update COMMODITY PRICE ASSUMPTIONS - CALENDAR YEAR 2011-12 Budget Actual 2011-12 Mid-Year WTI Oil (US$ per barrel) Natural Gas (C$ per GJ) Potash (C$ per K2O tonne)1 Potash (US$ per KCl tonne)1 Wheat No.1-13.5 (C$ per tonne)2 Canola (C$ per tonne)2 Barley (C$ per tonne)2 1 The potash industry quotes prices in US dollars per KCl tonne. Provincial royalty calculations, however, are based on the Canadian dollar price per K2O tonne. 2 Crop year basis and at farm gate prices.Wheat and barley prices include both initial and final CWB payments. Sources: Ministry of Energy and Resources, Ministry of Agriculture Wheat and canola price assumptions are also higher now than they were in the 2011-12 Budget. Most of the other indicators are up substantially from last year.Potash production, for example, is up 25.2 per cent through the first nine months of this year while the number of oil wells drilled in Saskatchewan is up 31.7 per cent through the first ten months of 2011 (amid higher prices).Wholesale trade, manufacturing sales and housing starts are also much stronger than last year. The employment growth forecast for 2011 has been revised downwards to 2,200, which better reflects year-to-date employment statistics.Despite this, however, Saskatchewan continues to have one of the lowest, if not the lowest, unemployment rate in all of Canada. The 2012 growth forecast remains upbeat.It is assumed here that crop production will increase slightly from 2011 levels and that global growth forecasts, particularly those concerning the U.S., Saskatchewan’s primary trading partner, remain, at least for the most part, on track.One other significant driver of the province’s growth of late has been business investment, particularly in the resource sector.This strength is expected to continue into next year. Mid-YearReport 2011-12| Budget Update 7 SASKATCHEWAN ECONOMIC INDICATORS Change from Population at July 1 (000s) January Per Cent Change Unless Noted Otherwise (year-to-date) Ranking through Employment growth (000s) 8th Oct Unemployment rate (%) lowest Oct Consumer Price Index 3rd lowest Oct Average employment weekly earnings 4th Aug Volume of oil production -3.9 -0.3 -0.5 n.a. Aug Volume of natural gas production -7.2 -11.2 -10.2 n.a. Aug Volume of potash production -54.7 n.a. Sep Value of oil sales -32.7 n.a. Aug Value of natural gas sales -55.0 -17.0 -26.1 n.a. Aug Value of potash sales -58.4 n.a. Sep Oil wells drilled -43.0 n.a. Oct Gas wells drilled -80.9 -57.9 -56.0 n.a. Oct Value of manufacturing sales -13.8 -4.0 3rd Sep Value of international exports -26.1 4th Sep Value of retail sales -0.5 1st Sep Value of wholesale trade -22.1 1st Sep Number of new vehicles sold -9.3 2nd Sep Value of building permits -13.5 1st Sep Number of housing starts -43.4 1st Sep Sources: Statistics Canada, Ministry of Energy and Resources PRIVATE SECTOR FORECASTS Private sector forecasters remain upbeat concerning the province’s economy as well.Real GDP growth of 3.4 per cent is expected this year.For 2012, the private sector expects Saskatchewan’s economy to lead the nation, posting growth of 3.1 per cent. Individually, private sector forecasts of Saskatchewan real GDP growth this year range from 2.8 per cent to 4.3 per cent. 8 Mid-YearReport 2011-12| Budget Update PRIVATE SECTOR REAL GDP GROWTH FORECASTS FOR SASKATCHEWAN (Per Cent Change) Release Date IHS Global Insight Nov-11 BMO Nov-11 CIBC Nov-11 Scotia Bank Nov-11 TD Bank Sep-11 RBC Sep-11 Laurentian Bank Sep-11 Conference Board of Canada Jul-11 The Centre for Spatial Economics Jul-11 Average of Private Sector Forecasts Ministry of Finance For 2012, private sector forecasts range from a low of 2.3 per cent to a high of 4.1 per cent. CONCLUSION The current year has been a good one for the Saskatchewan economy, with most available economic indicators up substantially from last year.Fortunately, the set-back in agriculture was not as widespread as it was in 2010. The Saskatchewan economy is expected to see solid growth again next year yet any further deterioration in the global growth outlook would present some added risk. Crop production is assumed to return to more normal levels in 2012.In addition, continued business investment, particularly in the province’s resource sector, and continued strength in consumer spending supported by a growing population, provides further support to the growth forecast for 2012. Mid-YearReport 2011-12| Budget Update 9 Financial Overview OVERVIEW The 2011-12 Budget estimated a General Revenue Fund (GRF) surplus of $382.5 million. At mid-year: · revenue is up $156.8 million, or 1.5 per cent, from budget; and, · expense is up $246.8 million, or 2.3 per cent, from budget. The resulting pre-transfer balance is $25.0 million.One-half of this amount, $12.5 million, will be transferred to the Growth and Financial Security Fund (GFSF). After a $325 million transfer from the GFSF for debt reduction, the projected GRF surplus at mid-year is $337.5 million. The projected year-end GFSF balance is $693.5 million. 2011-12 GRF FORECAST OVERVIEW Budget 1st Quarter Mid-Year Change from (millions of dollars) Estimate Forecast Projection Budget 1st Quarter Revenue $ Expense Pre-Transfer Surplus ) ) Transfer to GFSF ) ) ) Transfer from GFSF - - Net Transfer from (to) GFSF GRF Surplus $ ) $ ) GFSF Balance* $ ) $ ) Government Public Debt $ ) $ - * First Quarter Forecast and Mid-Year Projection reflect actual 2011-12 opening balance of $1,006.0M. 10 Mid-YearReport 2011-12| Budget Update GRF REVENUE The 2011-12 Budget estimated GRF revenue at $10,794.3 million. At first quarter, GRF revenue was forecast to increase $64.1 million, primarily due to anticipated federal contributions for flood-related expenditures. At mid-year, GRF revenue is projected to increase by an additional $92.7 million. In total, GRF revenue is projected to be $10,951.1 million, an increase of $156.8 million (1.5 per cent) from the budget estimate. Taxation revenue is projected to be down $79.7 million compared to the budget estimate. Corporation Income Tax (CIT) is projected to be $109.7 million lower than budget, primarily due to lower-than-anticipated assessment data for the 2010 taxation year largely attributable to the resource sector. Provincial Sales Tax (PST) revenue is projected to increase $30.0 million. Continued strength in the provincial economy has led to higher-than-budgeted revenue through the end of October. Non-renewable resource revenue is projected to be $46.6 million higher than the budget estimate. Crown Land Sales are projected to decrease $151.4 million from budget, reflecting lower-than-budgeted sales over the first four sales of the year as industry turns its attention to exploration and drilling. Oil revenue is projected to decrease $26.5 million from budget primarily due to lower production as a result of wet spring and summer conditions.Higher oil prices since budget have largely been offset by a higher exchange rate. 2011-12 REVENUE CHANGE, BY SOURCE (millions of dollars) Change Total Revenue - Budget Estimate Forecast Changes Potash +207.0 Federal Transfers +105.6 Interest, Premium, Discount and Exchange +49.6 PST +30.0 Crown Land Sales -151.4 Corporation Income Tax -109.7 Other net changes +25.7 Total Change from Budget +156.8 Revenue - Mid-Year Projection Mid-YearReport 2011-12| Budget Update 11 2011-12 KEY RESOURCE FORECAST ASSUMPTIONS - FISCAL YEAR Budget 1st Quarter Mid-Year Oil Production (millions of barrels) WTI Oil Price (US$ per barrel) Well-head Oil Price (C$ per barrel) Potash Average Price (C$ per K2O tonne) Potash Average Price (US$ per KCI tonne) Potash Sales (million K2O tonnes) Exchange Rate (US cents) The mid-year oil projection incorporates a 2011-12 average West Texas Intermediate (WTI) oil price of US$95.28 and an average exchange rate of 100.36 US cents.For comparison, WTI oil prices averaged US$94.77 through the end of October.The value of the Canadian dollar averaged 102.06 US cents over the same time period. Potash revenue is projected to be $207.0 million above budget reflecting higher-than-budgeted prices and sales volumes.The mid-year projection incorporates a 2011-12 average price forecast of US$439 per KCl tonne (C$717 per K2O tonne), up from the budget assumption of US$393 (C$646).Total sales on a fiscal-year basis are currently projected at 10.8 million K2O tonnes, up from the budget assumption of 10.4 million K2O tonnes. Resource Surcharge revenue is projected to be up $30.0 million from budget largely due to prior-year reconciliation payments, particularly from the potash sector. Lower natural gas prices have resulted in a $2.8 million decrease in revenue.Other non-renewable resources are projected to be down $9.7 million, primarily due to lower uranium prices. Transfers from Crown Entities are projected to be $25.9 million higher than budget.The increase is primarily due to an unbudgeted transfer of surplus funds from the Agricultural Credit Corporation of Saskatchewan. Other own-source revenue is projected to increase $58.4 million from budget, largely due to a $49.6 million increase in interest, premium, discount and exchange earnings as the result of unbudgeted gains on the sale of investments. Transfers from the Government of Canada are projected to increase $105.6 million from budget.Anticipated federal contributions to provincial flood-related expenditures are projected to increase $109.1 million, partially offset by $3.5 million in reductions across other miscellaneous cost-sharing agreements. 12 Mid-YearReport 2011-12| Budget Update GRF EXPENSE The 2011-12 Budget estimated GRF expense at $10,679.3 million. At first quarter, GRF expense was forecast to increase $107.4 million as a result of flood-related spending and costs associated with the Teachers’ Collective Bargaining Agreement. The mid-year financial update includes an additional $139.4 million. In total, GRF expense is projected to be $10,926.1 million, an increase of $246.8 million (2.3 per cent) from budget.The increase includes in excess of $240 million in direct expenses related to 2011 flooding. Major changes from budget occur in the following Ministries. · Education is up $94.7 million from budget, primarily due to a net increase in salary expense related to the Teachers’ Collective Bargaining Agreement and increases in school capital transfer funding for projects that were carried over from 2010-11, renovations to the francophone high school in Regina (the former Robert Usher Collegiate), capital projects progressing more quickly than expected in 2011-12, and emerging block capital pressures. · Corrections, Public Safety and Policing is up $60.0 million from budget, due to higher-than-anticipated claims under the Provincial Disaster Assistance Program (PDAP), mainly related to 2011 spring flooding.This is offset by $51.0 million in anticipated federal cost-sharing. · Highways and Infrastructure is up $52.0 million from budget, primarily due to emergency repairs related to flooding and extreme weather conditions.Unbudgeted spending on weather-related repairs is anticipated to be offset by $41.1 million in federal cost-sharing. · Environment is up $33.9 million from budget, due to funding through Saskatchewan Watershed Authority related to flooding assistance measures.This is offset by $17.0 million in anticipated federal cost-sharing. · Agriculture is up $27.6 million from budget, primarily due to $98.0 million for the provincial contributions to the Canada-Saskatchewan Excess Moisture Program, and increased funding for AgriInvest and the Saskatchewan Feed and Forage Program, partially offset by anticipated savings in AgriStability contributions resulting from higher expected crop prices and estimated improvements in farm incomes. · Advanced Education, Employment and Immigration is up $8.4 million from budget, due to higher demand for student loans that are issued through the Saskatchewan Student Aid Fund. · Justice and Attorney General is up $3.3 million from budget, primarily Mid-YearReport 2011-12| Budget Update 13 due to salary and operating pressures resulting from increased workloads. · Education – Teacher’s Pensions and Benefits is up $2.7 million from budget, due to increased expense related to the Teachers’ Collective Bargaining Agreement. · Social Services is under budget by $17.2 million, mainly due to reductions in Transitional Employment Allowance caseloads as a result of favourable economic conditions, lower Rental Housing Supplements as market rents level off in some communities and slower-than-budgeted development of residential and day program spaces for individuals with intellectual disabilities.The 440 Waitlist initiative remains on track for completion in 2012-13. · Finance Debt Servicing is down $10.0 million from budget, due to lower-than-anticipated requirements for notes issued on behalf of Crown Corporations and lower-than-anticipated short-term interest rates. · Municipal Affairs is down $9.1 million from budget, primarily due to a decrease for the Building Canada Fund – Communities Component resulting from competitive pricing on tender bids, as well as project delays caused by weather and contractor availability. · Tourism, Parks, Culture and Sport is down $4.1 million from budget, primarily due to savings related to the timing and revision of scope of Building Communities Program approved projects. 2011-12 EXPENSE CHANGE, BY MINISTRY (millions of dollars) Change Total Expense - Budget Estimate Forecast Changes Education +94.7 Corrections, Public Safety and Policing +60.0 Highways and Infrastructure +52.0 Environment +33.9 Agriculture +27.6 Advanced Education, Employment and Immigration +8.4 Justice and Attorney General +3.3 Teachers' Pensions and Benefits +2.7 Social Services -17.2 Finance Debt Servicing -10.0 Municipal Affairs -9.1 Tourism, Parks, Culture and Sport -4.1 Other net changes +4.6 Total Change from Budget +246.8 Expense - Mid-Year Projection 14 Mid-YearReport 2011-12| Budget Update GROWTH AND FINANCIAL SECURITY FUND The 2011-12 Budget included a transfer of $57.5 million – one-half of the budgeted pre-transfer surplus of $115.0 million – to the GFSF.For purposes of debt reduction, a transfer of $325.0 million from the GFSF was budgeted.The resulting net transfer from the GFSF to the GRF at budget was $267.5 million. At mid-year, the GRF pre-transfer surplus is projected to be $25.0 million.As required by The Growth and Financial Security Act, one-half of this amount – $12.5 million – is projected to be transferred to the GFSF.The budgeted transfer of $325.0 million is maintained, resulting in a mid-year net transfer of $312.5 million from the GFSF to the GRF. The 2011-12 year-end balance in the GFSF is projected to be $693.5 million, a decrease of $312.5 million from the 2010-11 year-end balance of $1,006.0 million as reported in the Public Accounts. Mid-YearReport 2011-12| Budget Update 15 Borrowing and Debt GENERAL REVENUE FUND DEBT The GRF borrows for government and Crown corporations.Public debt is composed of gross debt less sinking funds. Government public debt at March 31, 2012 is projected to be $3.8 billion, a decrease of $325.0 million from March 31, 2011. Crown corporations are responsible for the principal and interest payments on their debt.Crown corporation debt is incurred in the normal course of business, primarily for investment in infrastructure and business development initiatives which provide revenue streams to service the debt. Crown corporation debt is divided into two components:Crown corporation general debt and Government business enterprise (GBE) specific debt. Crown corporation general public debt is projected to be $736.8 million, an increase of $127.7 million from March 31, 2011.GBE specific public debt is projected to be $3.7 billion, an increase of $375.9 million from March 31, 2011. Taken together, Crown corporation public debt is currently projected to be $4.5 billion, an increase of $503.6 million from March 31, 2011. GRF DEBT As at March 31 1st Quarter Mid-Year Forecast Projection Change from (millions of dollars) 31-Mar-11 31-Mar-12 31-Mar-11 1st Quarter GRF Government General Public Debt $ ) $
